Citation Nr: 0303405	
Decision Date: 02/27/03    Archive Date: 03/05/03

DOCKET NO.  00-23 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
50 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from March 1969 to January 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa.


FINDING OF FACT

The veteran's PTSD manifests occupational and social 
impairment with deficiencies in most areas, such as work and 
family relations, due to such symptoms as panic and anxiety 
attacks affecting the ability to function effectively and 
difficulty in adapting to stressful circumstances, but is not 
productive of total occupational and social impairment.


CONCLUSION OF LAW

The schedular criteria for an initial rating of 70 percent 
for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The Board finds that the RO 
decisions and correspondence provided to the veteran in this 
case have notified him of all regulations pertinent to 
increased rating claims, informed him of the reasons for 
which it had denied his claim, and provided him additional 
opportunities to present evidence and argument in support of 
his claim.  The Board notes that the claims file contains 
relevant private and VA medical records, including extensive 
VA outpatient treatment records and VA examinations that have 
addressed the severity of his service-connected PTSD.  The 
veteran has not referenced any unobtained evidence that might 
aid his claim or that might be pertinent to the bases of the 
denial of his claim, and in a letter (apparently dated in 
December 2000) the veteran was notified of the evidence he 
could submit and the evidence that VA would obtain.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As such, 
the Board finds that VA has done everything reasonably 
possible to assist the veteran and that no further action is 
necessary.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§§ 3.102, 3.159.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.  As the veteran is appealing the original assignment 
of the rating for his PTSD, the severity of the veteran's 
PTSD is to be considered during the entire period from the 
initial assignment of the disability rating to the present 
time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

A June 2000 rating decision granted service connection for 
PTSD and assigned the current 50 percent rating, effective 
September 23, 1999.

The veteran has been assigned a 50 percent disability for 
PTSD under the provisions of Diagnostic Code 9411.  Under 
Diagnostic Code 9411, a rating of 50 percent is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 
rating of 70 percent is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where the disorder is 
manifested by total occupational and social impairment due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
oneself or others; an intermittent inability to perform the 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, one's own occupation, or 
one's own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Both private and VA health professionals have indicated that 
the veteran's PTSD symptoms (or the stressors resulting from 
PTSD) were severe, and the medical evidence and the veteran's 
November 2002 Board hearing testimony appears to support such 
an assessment.  VA and private records reflect continued 
treatment for PTSD, and the veteran has given a consistent 
history of suffering from anxiety symptoms, memory problems, 
and a decline in everyday functioning.  The veteran's GAF 
scores have ranged from 35 to 60.

The Board observes that despite continued counseling and 
modifying of the veteran's medicine regimen, the veteran's 
PTSD symptomatology appears to be worsening.  The medical 
records show that the veteran is having significant 
difficulty with work, family relationships, and depressed 
mood.  An increased tendency for angry outbursts and panic 
attacks have also been mentioned.  After a review of the 
private and VA evidence of record, the Board finds that the 
veteran's PTSD symptoms more nearly approximate the criteria 
for a 70 percent rating under Diagnostic Code 9411.

The medical evidence, however, does not support a finding of 
total occupational and social impairment due to PTSD to 
warrant a 100 percent evaluation.  In this regard the veteran 
has not been shown to manifest the criteria contemplated for 
a 100 percent evaluation for his PTSD.  Specifically, there 
has been no finding from private or VA records (including the 
August 2001 VA neuropsychiatric examination) that the veteran 
suffers from gross impairment in thought processes, 
persistent delusions, grossly inappropriate behavior, a 
persistent danger of hurting self or others, an intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene), or disorientation 
to time or place.  The records clearly indicate suicidal 
ideation in the past, but, these have not been present in the 
recent records.  The veteran testified at his November 2002 
Board videoconference hearing that he had contact with family 
members (and got along well with them) and the record 
reflects that the veteran has maintained a marriage (albeit 
with some difficulty) of some 15 years duration.  Although 
his friendships are limited he does manage to play golf with 
others.

While noting that the veteran's GAF scores have tended to 
fluctuate between 35 and 60, the Board notes that the GAF 
scores reflected on the comprehensive examinations of record 
(November 1999 private examination, GAF of 60; May 2000 and 
December 2001 VA examinations, both reflecting GAF scores of 
50), tend to reveal a GAF of 50.  A 41-50 score indicates 
"serious symptoms . . . OR any serious impairment in social, 
occupational, or school functioning . . . ."  A 51-60 score 
indicates "moderate symptoms . . . OR any moderate difficulty 
in social, occupational, or school functioning . . . ."  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994).  While the veteran arguably has not worked for 2-3 
years, there is nothing in the August 2001 VA 
neuropsychiatric examination or the May 2000 and December 
2001 VA examinations indicating that the veteran's PTSD 
precludes him from being employable.  As such, a 70 percent 
rating for the veteran's PTSD is appropriate in this case.

The Board finds that, in this case, the disability picture is 
not so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  It has not been shown 
that the veteran's PTSD, alone, has resulted in frequent 
hospitalizations (the veteran has testified that he has not 
had a psychiatric hospitalization) or caused marked 
interference in the veteran's employment.  38 C.F.R. § 
3.321(b)(1).

In conclusion, the Board finds that the evidence supports 
assignment of a 70 percent rating for PTSD for the entire 
period of the veteran's claim, but the preponderance of the 
evidence is against entitlement to an initial rating in 
excess of 70 percent under Diagnostic Code 9411.  Fenderson, 
Gilbert.


ORDER

An initial rating of 70 percent for PTSD is granted.




	                        
____________________________________________
	John E. Ormond, Jr.	
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

